Citation Nr: 0218546	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  98-15 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the appellant has been properly charged with an 
overpayment created by the retroactive termination of his 
spousal dependency allowance, effective November 1, 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from July 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a determination by the Buffalo, NY Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The present appeal has been procedurally developed on the 
issue listed on the cover page.  In addition, the 
appellant has challenged the amount ($3,143) of the 
resulting overpayment.  This issue is not inextricably 
intertwined with the issue currently on appeal, and it has 
not been the subject of a statement of the case.  
Therefore, it will be remanded to the RO for the issuance 
of a statement of the case pursuant to Manlicon v. West, 
12 Vet. App. 238 (1999).  

Information received from the appellant in December 1998 
could reasonably be construed as a request for a waiver of 
the recovery of the overpayment at issue herein.  This 
matter is referred to the RO's attention for appropriate 
action.  


FINDINGS OF FACT

1.  All evidence and information necessary for an 
equitable disposition of the issue decided herein have 
been obtained.  

2.  The appellant was awarded and paid a dependency 
allowance for his second wife, effective from May 1, 1987.  

3.  The appellant and his second wife were divorced in 
October 1983, but the RO was not effectively notified of 
this divorce until February 1998.  

4.  Because of this belated notification of the 
appellant's divorce, his spousal dependency allowance was 
retroactively terminated in April 1998, effective from 
November 1, 1983, resulting in the creation of an 
overpayment.  

5.  The erroneous continuation of payments to the 
appellant of his spousal dependency allowance after 
November 1, 1993, was not the result of sole 
administrative error by VA, but instead resulted from an 
act of commission or omission by the appellant, and with 
his knowledge.  


CONCLUSION OF LAW

The appellant's award of a spousal dependency allowance 
was properly terminated, effective November 1, 1993, and 
the resulting overpayment has been properly created and 
assessed against the appellant.  38 U.S.C.A. § 5112(b) 
(West 1991); 38 C.F.R. §§ 3.500(b), 3.501(d) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  Regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

As explained below, the pertinent facts in this case are 
not in dispute and the law is dispositive.  There is no 
additional evidence or information that could be obtained 
to substantiate the claim.  Accordingly, no further action 
is required to comply with the VCAA or the implementing 
regulations.  Cf. Mason v. Principi, 16 Vet. App. 129 
(2002).  

With respect to the representative's request that the RO 
obtain the appellant's complete insurance folder for the 
Board's review, the Board notes that the RO has made 
several attempts to obtain this folder, but the VA 
Insurance Center in Philadelphia refuses to release this 
information without a release from the appellant.  The 
appellant and his representative are undoubtedly aware of 
this problem, see, e.g., the August 1998 statement of the 
case, and the March and October 1999 written statements by 
the representative; nevertheless, neither the appellant 
nor his representative has ever submitted, or even offered 
to submit, the necessary release to enable the RO to 
obtain the insurance folder.  

The United States Court of Veterans Appeals (Court) has 
said that the duty to assist is not a one-way street.  If 
the veteran wishes help, he cannot passively wait for it 
in those circumstances where his own actions are essential 
in obtaining the putative evidence  Wood v. Derwinski, 
1 Vet. App. 191 (1991) and Hayes v. Brown, 5 Vet. App. 60, 
68 (1993).  In any event, as explained below, the contents 
of the appellant's insurance folder are not relevant to 
the present appeal.  




II.  Factual Background

The appellant has been in receipt of disability 
compensation benefits since April 1970, and a combined 
rating of 50 percent has been in effect since February 
1972.  The appellant married his first wife in December 
1972, and he promptly applied for and was awarded an 
additional spousal dependency allowance for her, effective 
from the date of the marriage.  

The appellant's first marriage was terminated by divorce 
in April 1985, but VA was not notified of this divorce 
until several months later, resulting in an overpayment to 
the appellant of $78 when the dependency allowance was 
retroactively terminated, effective May 1, 1985.  

The appellant married his second wife in April 1987, and 
he again promptly applied for and was awarded a spousal 
dependency allowance for her, effective from May 1, 1987.  
The April 1987 award letter from the RO told the appellant 
that his disability compensation award now included an 
additional amount for his spouse and that he must promptly 
report any change in the number of his dependents to VA.  

The appellant and his second wife were divorced in October 
1993.  Although the RO received several written 
communications from the appellant after this event, 
notification of his October 1993 divorce was not received 
until February 1998.  Action was taken to retroactively 
terminate his spousal dependency award, effective from 
November 1, 1993, resulting in the creation of an 
overpayment which was assessed against the appellant.  

III.  Analysis

The effective date of a reduced award of disability 
compensation benefits because of a divorce occurring after 
October 1, 1982, will be the first day of the month 
following the month in which the divorce occurred.  
38 C.F.R. § 3.501(d)(2).  

The effective date of a reduction or discontinuance of 
disability compensation benefits by reason of an erroneous 
award based on an act of commission or omission by the 
beneficiary, or with the beneficiary's knowledge, shall be 
the effective date of the erroneous award or the day 
preceding the act, but not prior to the date entitlement 
ceased.  38 U.S.C.A. § 5112(b)(9); 38 C.F.R. 
§ 3.500(b)(1).  

The effective date of a reduction or discontinuance of 
disability compensation benefits by reason of an erroneous 
award based solely on administrative error shall be the 
date of last payment.  38 U.S.C.A. § 5112(b)(10); 
38 C.F.R. § 3.500(b)(2).  

In the present case, the appellant was clearly familiar 
with the necessity for promptly informing VA of a divorce, 
since he had already been assessed with an overpayment of 
$78 because of the tardy notification of his first divorce 
in 1985.  Nevertheless, when his second marriage was 
terminated by divorce in October 1993, he did not inform 
the RO of this fact until February 1998, resulting in a 
considerable overpayment to him of compensation benefits.  

The appellant has contended that he informed the VA 
Insurance Center in 1993 or 1994 of this dependency change 
as it affected the beneficiary status of his VA life 
insurance policy.  The Philadelphia Insurance Center has 
indicated by phone that no correspondence was received 
from the appellant from 1974 until a change of beneficiary 
form was received from him in February 1996.  A copy of 
this form received from the Insurance Center reflects no 
mention of the 1993 divorce.  Thus, the appellant's 
contentions in this regard have not been corroborated.  

Furthermore, even if the appellant had notified the VA 
Insurance Center in Philadelphia of his 1993 divorce, it 
is not disputed that he did not notify the RO, which 
controlled his compensation award, of his divorce.  
Because the appellant did not notify the proper RO of his 
1983 divorce, he continued to be paid a dependency 
allowance for his spouse until 1998, long after the 
marriage had ended.  The Board is not prepared at this 
time to hold that a notification (if it occurred at all) 
given to a remotely located agency of VA which did not 
control, or even deal with, his award of compensation 
benefits amounted to constructive notification to the 
entire VA of his divorce, which is essentially what the 
appellant argues in support of this appeal.  The important 
(and undisputed) fact is that he did not notify the VA 
office which controlled his compensation award.  

In addition, the appellant must have known that 
notification of his divorce had not been effectively 
transmitted to VA because his VA compensation award was 
not reduced by any amount at any time prior to 1998.  
Thus, the appellant must have been aware of the erroneous 
continuation of his spousal dependency allowance after 
November 1, 1983.  An erroneous award of VA benefits made, 
as here, with the beneficiary's knowledge, or because of 
an act of commission or omission by the beneficiary, 
cannot be viewed as the result of sole administrative 
error by VA, as the appellant urges in this case.  
Therefore, the retroactive termination of the dependency 
allowance, effective November 1, 1983, and the assessment 
of the resulting overpayment against the appellant, were 
both entirely proper.  

In cases such as this, where the pertinent facts are not 
in dispute and the law is dispositive, a denial is in 
order because the claim is without legal merit.  See 
Sabonis v. Brown, 6 Vet.App. 426 (1994). 


ORDER

The overpayment at issue in this appeal having been 
properly created and assessed against the appellant, the 
appeal is denied.  


REMAND

In his June 1998 notice of disagreement, the appellant 
indicated that he disagreed with both the creation and the 
amount of the overpayment at issue.  Since a statement of 
the case was never issued by the RO with respect to the 
amount of the overpayment assessed against the appellant, 
a remand pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999) is required.  Accordingly, the case is REMANDED to 
the RO for the following:

The RO should issue to the appellant 
and his representative a statement of 
the case addressing whether the amount 
of the overpayment assessed against the 
veteran for the spousal dependency 
allowance erroneously paid to him on 
and after November 1, 1983, is correct.  
The RO should also inform the veteran 
of the requirements to perfect an 
appeal with respect to this issue.

If a timely substantive appeal is received with respect to 
this issue, the RO should complete the procedural 
development necessary for appellate review by the Board on 
this issue.  

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and/or argument on the remanded matter while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



